NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0473n.06

                                         Case No. 19-5616

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
UNITED STATES OF AMERICA,                            )                       Aug 10, 2020
                                                     )                   DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
                                                     )       THE EASTERN DISTRICT OF
JOSE JAVIER GOMEZ-COLIN,                             )       TENNESSEE
                                                     )
       Defendant-Appellant.                          )
                                                     )
                                                     )


BEFORE: GILMAN, DONALD, and LARSEN, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. The district court imposed two sentencing

enhancements on Jose Javier Gomez-Colin (Gomez-Colin), which had the combined effect of

raising his sentencing guidelines range from 70 to 87 months to 130 to 162 months. The sentencing

guidelines apply the enhancements at issue based on the “sentence imposed” for a defendant’s

prior felony convictions. In Gomez-Colin’s case, the enhancements were based on a 2009

conviction for child molestation in Georgia, but Gomez-Colin’s 2009 conviction and sentence have

an odd history. Initially, the Georgia court sentenced Gomez-Colin to 10 years’ probation for the

child-molestation conviction. However, after Gomez-Colin illegally reentered the country and

violated his probation, the Georgia court sentenced him to 5 years in prison. After Gomez-Colin

was sentenced in federal court for illegal reentry, however, the Georgia court “set aside” its 5-year

sentence.
Case No. 19-5616, United States v. Gomez-Colin


       On appeal, Gomez-Colin argues, as he did below, that his “set aside” sentence should be

treated like a suspended sentence and thus the enhancements should be less severe under the

guidelines. Because the guidelines and the Georgia court treat “set aside” and suspended sentences

differently, however, we AFFIRM the district court in its interpretation of the guidelines at issue.

Next, Gomez-Colin argues for the first time on appeal that he never served any time on the child

molestation conviction and thus is entitled to a remand based on our precedent. On this ground,

we also AFFIRM the district court because the evidence shows that Gomez-Colin did serve time

for the child-molestation conviction.

                                        I. BACKGROUND

       A. Statement of Facts

       Jose Javier Gomez-Colin (Gomez-Colin) is a native citizen of Mexico. At some point prior

to May 2008, he entered the United States and became a lawful permanent resident. In 2009,

Gomez-Colin was convicted of child molestation in Georgia and sentenced to probation for 10

years. The government ordered him removed and deported him from the United States in July

2010. He returned to the United States illegally, and police in Alabama arrested him in March

2011. Alabama transferred custody of Gomez-Colin to Georgia, where, in July 2011, he admitted

to violating the conditions of his probation on the child-molestation conviction. The Georgia court

then sentenced Gomez-Colin to 5 years’ imprisonment, suspended the rest of his probation, and

then “remanded [Gomez-Colin] back into the custody of the sheriff’s department.” In January

2012, Gomez-Colin pleaded guilty to illegal reentry in the United States District Court for the

Middle District of Alabama, and the court sentenced him to 57 months’ imprisonment with 36

months’ supervised release to follow.




                                                -2-
Case No. 19-5616, United States v. Gomez-Colin


        After receiving the federal sentence, Gomez-Colin petitioned the Georgia court to

reconsider his sentence for the probation violation. The Georgia court ordered “that the judgment

entered on July 7, 2011 be set aside and [Gomez-Colin] be remanded to the custody” of the United

States. After Gomez-Colin served his sentence on the illegal reentry charge, the government again

deported him back to Mexico.

        While still on supervised release for illegal reentry, Gomez-Colin returned to the United

States again, and, in March 2018, he pleaded guilty in Tennessee state court to engaging in sexual

activity with the intent to have a minor view his conduct. At the same time, the federal government

indicted Gomez-Colin for illegal reentry in the United States District Court for the Eastern District

of Tennessee, and the government issued a warrant for Gomez-Colin’s violation of his conditions

of supervised release for the initial illegal-reentry charge. Gomez-Colin subsequently pleaded

guilty to the latest illegal-reentry charge.

        B. The Sentencing Guidelines

        Under the sentencing guidelines for illegal-reentry offenses, there are a number of

enhancements for prior felony convictions and sentences imposed. Relevant here, U.S.S.G.

§ 2L1.2(b)(2) provides as follows:

        (Apply the Greatest) If, before the defendant was ordered deported or ordered
        removed from the United States for the first time, the defendant engaged in criminal
        conduct that, at any time, resulted in—

                (A) a conviction for a felony offense (other than an illegal reentry offense)
                for which the sentence imposed was five years or more, increase by 10
                levels; . . .

                (D) a conviction for any other felony offense (other than an illegal reentry
                offense), increase by 4 levels . . . .

The notes explain that “‘[s]entence imposed’ has the meaning given the term ‘sentence of

imprisonment’ in Application Note 2 and subsection (b) of § 4A1.2. The length of the sentence


                                                -3-
Case No. 19-5616, United States v. Gomez-Colin


imposed includes any term of imprisonment given upon revocation of probation . . . .” U.S.S.G.

§ 2L1.2(b)(2) cmt. n.2.

       In addition, § 4A1.1 provides for additional points to someone’s criminal-history category

when that person has a prior “sentence of imprisonment,” with the number of points depending on

the length of the sentence. U.S.S.G. § 4A1.1. Sentencing courts “[a]dd 3 points for each prior

sentence of imprisonment exceeding one year and one month” but only “1 point for each prior

sentence” that did not last “at least sixty days.” Id. The notes explain that “[t]he term ‘sentence

of imprisonment’ is defined at § 4A1.2(b).” Id. at cmt. n.1. Thus, both “sentence imposed” in

§ 2L1.2(b)(2) and “sentence of imprisonment” in § 4A1.1 have the same meaning, and that

meaning is given in § 4A1.2(b).

       Section 4A1.2(b) says that “[t]he term ‘sentence of imprisonment’ means a sentence of

incarceration and refers to the maximum sentence imposed.” U.S.S.G. § 4A1.2(b)(1). However,

“[i]f part of a sentence of imprisonment was suspended, ‘sentence of imprisonment’ refers only to

the portion that was not suspended.” U.S.S.G. § 4A1.2(b)(2). The notes also give us some

guidance: “To qualify as a sentence of imprisonment, the defendant must have actually served a

period of imprisonment on such sentence. . . . [C]riminal history points are based on the sentence

pronounced, not the length of time actually served. See § 4A1.2(b) (1) and (2).” U.S.S.G. § 4A1.2

cmt. n.2.

       There are several other notes that do not address our direct issue but may be helpful

nonetheless. Note 6 explains that “[s]entences resulting from convictions that (A) have been

reversed or vacated because of errors of law or because of subsequently discovered evidence

exonerating the defendant, or (B) have been ruled constitutionally invalid in a prior case are not to

be counted.” Id. at cmt. n.6. Note 10 explains that “[a] number of jurisdictions have various



                                                -4-
Case No. 19-5616, United States v. Gomez-Colin


procedures pursuant to which previous convictions may be set aside or the defendant may be

pardoned for reasons unrelated to innocence or errors of law . . . . Sentences resulting from such

convictions are to be counted.” Id. at cmt. n.10.

       C. Sentencing

       At the sentencing hearing, the district court handled sentencing for the illegal-reentry

conviction and the violation of supervised release at the same time. The court sentenced Gomez-

Colin to 18 months’ imprisonment for the violation of supervised release. Gomez-Colin is not

appealing that sentence. For the illegal-reentry conviction, the parties disagreed on the proper

guidelines range based on how the court should treat Gomez-Colin’s sentence for child

molestation, including the 5 years’ imprisonment (later “set aside”), which the Georgia court

imposed on Gomez-Colin for violating his probation. The government calculated a guidelines

range of 130 to 162 months based on a Criminal History Category VI, which was calculated by

including three criminal-history points for the child-molestation conviction, and a ten-level

enhancement to his total offense level for the same conviction. Gomez-Colin argued that his 5-

year sentence should not count because it was set aside, and, as a result, his criminal-history

category should have been Category V (based on adding only 1 point under § 4A1.1 rather than

3 points), and his total offense level should have been 6 points lower (based on applying a 4-point

enhancement rather than a 10-point enhancement under § 2L1.2(b)(2)). The parties agree that, if

Mr. Gomez-Colin is correct in his interpretation of how the court should treat the “set aside”

sentence, then his guidelines range would have been 70 to 87 months’ imprisonment.

       The district court agreed with the government, finding that the 5-year sentence counts

under the guidelines because the sentence was merely “set aside” and not suspended. Thus, the

court found that the advisory guidelines range is 130 to 162 months. The court then imposed a



                                               -5-
Case No. 19-5616, United States v. Gomez-Colin


sentence of 144 months. The court ran the sentence concurrent to the supervised-release violation

and the sentence in Tennessee for the charge of engaging in sexual activity with the intent to have

a minor view his conduct.

       Gomez-Colin challenges the district court’s interpretation of the guidelines and calculation

of his guidelines range in this appeal.

                                          II. ANALYSIS

       On appeal, Gomez-Colin makes two arguments, one he made below and one that he did

not. First, Gomez-Colin argues, as he did below, that because the Georgia sentence was “set aside”

in a unique way, we should treat it like a suspended sentence under the guidelines. See U.S.S.G.

§ 4A1.2(b)(2) (“If part of a sentence of imprisonment was suspended, ‘sentence of imprisonment’

refers only to the portion that was not suspended.”). More specifically, he argues, “The district

court erroneously concluded that it should operate as if Mr. Gomez-Colin had been ordered to

serve a 5-year sentence, merely because the Georgia Superior Court used the phrase ‘set aside’

instead of suspended.’ The guidelines are not susceptible to this degree of formalism.” Gomez-

Colin also argues, for the first time, that he never served a single day of the 5-year sentence, and

thus, under the guidelines, we cannot count his 5-year sentence at all. See U.S.S.G. § 4A1.2 cmt.

n.2. (“To qualify as a sentence of imprisonment, the defendant must have actually served a period

of imprisonment on such sentence.”); United States v. Chatmon, 565 F. App’x 345, 350-51 (6th

Cir. 2014).

       A.      Standard of Review

       The parties dispute the proper standard of review. The government argues that we should

treat this case as a procedural-reasonableness challenge, which is ordinarily subject to an abuse-

of-discretion standard. See Gall v. United States, 552 U.S. 38, 41 (2007). The government,



                                                -6-
Case No. 19-5616, United States v. Gomez-Colin


however, argues that Gomez-Colin is making a new challenge that was not raised below, so his

claim should be reviewed for plain error. See United States v. Vonner, 516 F.3d 382, 386 (6th Cir.

2008) (en banc). On the other hand, Gomez-Colin argues that we should treat this case as a

challenge to the district court’s interpretation of the sentencing guidelines and thus review de novo.

See United States v. Graham, 275 F.3d 490, 513-14 (6th Cir. 2001). He also replies to the

government’s arguments for plain-error review by noting that he both raised “this precise objection

below” and that, even if his objection was not specific enough, our precedent holds that a broad

objection to the application of the sentencing guidelines would suffice to preserve his claim. See

United States v. Prater, 766 F.3d 501, 506-07 (6th Cir. 2014).

       Both parties are partially correct in our view. For Gomez-Colin’s argument that we should

treat his set-aside sentence like a suspended sentence under the guidelines, the Court reviews de

novo. Gomez-Colin made this argument below. Further, he is not making a typical procedural-

reasonableness argument, but instead he is challenging the district court’s interpretation and

application of the guidelines. “We review a district court’s interpretation and application of the

Guidelines de novo, but limit our review of its factual findings to determine whether they were

clearly erroneous.” Graham, 275 F.3d at 513-14. As such, the Court reviews this claim de novo.

       For Gomez-Colin’s second argument—that because he allegedly never served any time on

his 5-year sentence, his sentence cannot count under the guidelines—the Court applies plain-error

review. He did not make this claim below despite his current arguments to the contrary. In United

States v. Prater, the Court explained that “[t]o preserve a claim and thus avoid plain-error review,

a party must ‘objec[t] to the court’s action’ and also provide ‘the grounds for that objection.’”
766 F.3d at 506 (quoting Fed. R. Crim. P. 51(b)). “The requirement that the specific ground for

objection be made clear is to afford the trial judge an opportunity to remedy any claimed error and



                                                 -7-
Case No. 19-5616, United States v. Gomez-Colin


to afford the government an opportunity to come forward with evidence relative to the claim.” Id.

(internal quotation marks and citations omitted). Here, Gomez-Colin did not provide the current

ground for his objection to the district court, and the government was not given an opportunity to

rebut his claim with evidence below. The Court, therefore, reviews his second argument under the

plain-error standard.

       B.      Set-Aside Versus Suspended

       Because the Georgia court did not suspend Gomez-Colin’s 5-year sentence, the district

court correctly calculated Gomez-Colin’s enhancement for the 5-year sentence, criminal history

category, and, thus, his guidelines range. We review this claim de novo. Graham, 275 F.3d at

513-14. Under the guidelines, “[i]f part of a sentence of imprisonment was suspended, ‘sentence

of imprisonment’ refers only to the portion that was not suspended.” U.S.S.G. § 4A1.2(b)(2).

Here, the Georgia court “set aside” Gomez-Colin’s 5-year sentence rather than suspending the

sentence. Gomez-Colin asked the district court and now asks this Court to find that the “set aside”

order was really just a misnamed “suspens[ion]” of the sentence.

       The guidelines and the Georgia court, however, treat “set aside” and “suspended”

differently. Although Note 10 to § 4A1.2 deals with convictions rather than sentences, the

language is useful because it shows that the guidelines draw a distinction between setting

something aside and suspending something: “A number of jurisdictions have various procedures

pursuant to which previous convictions may be set aside or the defendant may be pardoned for

reasons unrelated to innocence or errors of law . . . . Sentences resulting from such convictions

are to be counted.” U.S.S.G. § 4A1.2 cmt. n.10. Suspended sentences (or at least the portions that

are suspended), on the other hand, do not count as sentences of imprisonment, § 4A1.2(b)(2),




                                               -8-
Case No. 19-5616, United States v. Gomez-Colin


whereas convictions “set aside . . . for reasons unrelated to innocence or errors of law” still do. Id.

at cmt. n.10. As such, the guidelines treat “set aside” and “suspended” differently.

       The Georgia court clearly knew that it could use the term “suspended,” but it chose to use

“set aside” in the order at issue. When the Georgia court initially imposed the 5-year sentence on

July 7, 2011, it also “suspended” the balance of Gomez-Colin’s probation. Despite the recent

suspension of part of Gomez-Colin’s probation, the Georgia court, when revising that decision,

“set aside” the 5-year sentence rather than suspending it. The Court will not go back now and

substitute the language used by the Georgia court.

       Because the district court correctly determined that Gomez-Colin’s sentence had not been

suspended, the court correctly imposed a 10-point enhancement to his crime and a 3-point increase

to his criminal-history category.

       C.      Never Served Any Time

       On appeal, Gomez-Colin argues for the first time that he did not serve any time on his

conviction for violating his probation for child molestation in Georgia, and thus the sentence

should not have counted as a “sentence imposed” or “sentence of imprisonment.” Note 2 to

§ 4A1.2 explains that “[t]o qualify as a sentence of imprisonment, the defendant must have actually

served a period of imprisonment on such sentence.” U.S.S.G. § 4A1.2 cmt. n.2. In United States

v. Chatmon, the Court wrote, “This provision is unambiguous. A sentenced imposed—but one for

which the defendant does not serve time, perhaps because of suspension or stay—does not count

as a ‘sentence of imprisonment’ for criminal-history purposes.” 565 F. App’x at 349. In Chatmon,

the Court also explained that the government has the burden of proving that the defendant had

actually served time. See id. at 353. Unlike in this case, in Chatmon, the defendant disputed

whether he actually served any time in prison at the district court level. Id. at 351.



                                                 -9-
Case No. 19-5616, United States v. Gomez-Colin


        Based on Note 2 and Chatmon, Gomez-Colin’s argument is simple: he did not serve any

time on his 5-year sentence (or at least the government has not proven that he did) because the

sentence was “set aside,” and thus the enhancements should have been reduced. Gomez-Colin

cobbles together the statements of the district court and the government below to make his case.

Gomez-Colin cites the following statement from the district court to argue that the court found that

he had not served any time: “[The Georgia Court] didn’t wipe the slate clean. He just said, don’t

serve any -- I'm not going to have you serve any time, because you’re facing 57 months [in federal

court].” Meanwhile, before the district court, the government stated, “Your Honor, as you pointed

out, the defendant, his prior five-year sentence was simply -- the judge simply ordered that he did

-- was not required to serve that sentence. That was a sentence imposed on him, but it was, as they

said, set aside.”

        The government disputes that Gomez-Colin did not serve any time on his 5-year sentence.

First, the government points us to the Georgia court’s order on July 11, 2011, when the court

announced that Gomez-Colin’s “five years of [] probation is revoked to serve in the state penal

system” and it “remanded [him] back into the custody of the sheriff’s department.” Next, the

government argues that Gomez-Colin must have been in custody serving time on this sentence

from July 2011 until October 2012 because the sentence was not “set aside” until October 3, 2012.

At the same time, the Georgia court also “remanded [Gomez-Colin] to the custody of the United

States.” Finally, the government asks us to take judicial notice of several documents from Gomez-

Colin’s proceedings in the Middle District of Alabama. One shows that Gomez-Colin moved “to

receive credit for the time spent in [the state of Georgia’s] custody as credit towards his federal

sentence.” The other shows the district court denying that motion, noting that “Mr. Gomez-Colin




                                               - 10 -
Case No. 19-5616, United States v. Gomez-Colin


requests that this court issue an order directing the Bureau of Prisons to calculate his time spent in

the custody of the State of Georgia as a credit toward his federal sentence.”1

        As previously discussed, we should apply plain-error review to this issue. Under plain-

error review, Gomez-Colin must “show (1) error (2) that was obvious or clear, (3) that affected

defendant’s substantial rights and (4) that affected the fairness, integrity, or public reputation of

the judicial proceedings.” United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc)

(internal quotation marks and citations omitted). Here, Gomez-Colin’s claim fails because he

cannot show that any error “affected [his] substantial rights.” See id. Taking all the evidence,

including the documents that the government submitted for judicial notice, into account, it is clear

that Gomez-Colin did serve some time in Georgia custody for child molestation. Thus, even if the

district court erred by saying that Gomez-Colin had not served any time and assessed the

enhancement any way, that error was not plain because it does not affect Gomez-Colin’s

substantial rights as the evidence shows that he did serve time in Georgia on the child molestation

conviction.

        On July 7, 2011, the Georgia court announced Gomez-Colin’s sentence for violating his

probation on his child-molestation conviction from 2009. The Georgia court revoked his probation

and ordered Gomez-Colin to serve “five years of [his] probation . . . in the state penal system.”

The Georgia court then “remanded [Gomez-Colin] back into the custody of the sheriff’s

department.” Nine months later, on March 14, 2012, Gomez-Colin noted, in his motion for the

Georgia court to reconsider his sentence, that “[o]n or about July 7, 2011 [his] probation was



1
 We hereby GRANT the motion to take judicial notice of these documents. Although we do not normally consider
documents that were not considered below, here, Gomez-Colin did not raise the argument below, so the government
was not given “an opportunity to come forward with evidence relative to the claim.” See Prater, 766 F.3d at 506.
Further, Gomez-Colin has not objected to our consideration of these documents. As such, we will consider these
documents in reaching our decision.


                                                     - 11 -
Case No. 19-5616, United States v. Gomez-Colin


modified and [he] was ordered to serve five year [sic] in the penitentiary and the balance of

probation was suspended.” On October 3, 2012, the Georgia court set aside its 5-year sentence for

Gomez-Colin, noting that it was just now remanding him “to the custody of the United States.”

Furthermore, the PSR shows that Gomez-Colin was not in custody for some other offense in

Georgia.2 Finally, the evidence from the government’s motion for judicial notice is persuasive.

In December 2013, after Gomez-Colin had been given over to the custody of the United States, he

moved in federal court “to receive credit for the time spent in [the state of Georgia’s] custody as

credit towards his federal sentence.” As such, the evidence shows that Gomez-Colin served time

in prison in Georgia for child molestation.

        Because the evidence shows that Gomez-Colin did serve time in prison in Georgia for child

molestation, Chatmon offers no substantive relief to Gomez-Colin. Because he cannot show that

he will receive any relief below for the claimed error, any such error by the district court did not

substantially affect Gomez-Colin’s rights.

                                             III. CONCLUSION

        For the foregoing reasons, we AFFIRM the district court’s sentence of Gomez-Colin.




2
  By July 2011, Gomez-Colin was not on probation or facing charges for any crimes in Georgia except his child-
molestation charge. For his December 2009 conviction for public indecency, Gomez-Colin faced 12 months’
probation, which was served concurrently to his 10 years’ probation for child molestation. In July 2011, more than a
year after December 2009, Gomez-Colin was off probation for public indecency. Likewise, Gomez-Colin was off
probation for his April 2009 DUI conviction. He faced 4 months’ imprisonment and 8 months’ probation for the April
2009 DUI, but, again, more than a year passed between April 2009 and July 2011, so Gomez-Colin was not on
probation or imprisoned for any other Georgia charges at the time that he was in Georgia custody from July 2011 to
October 2012. Likewise, he has no other arrests during this time period in 2011-2012.


                                                       - 12 -